Case 2:17-cv-04942-BWA-MBN Document 72-3 Filed 11/01/18 Page 1 of 25

 

1 UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA

4/ JOHN W. STONE OIL
DISTRIBUTOR, L.L.C., CERTAIN
5 | UNDERWRITERS AT LLOYD'S,
LONDON, ACE AMERICAN

6 | INSURANCE COMPANY, and
NATIONAL FIRE & MARINE

7| INSURANCE COMPANY

Plaintiffs

VANCE

B. NORTH
VERSUS

PENN MARITIME INC., BISSO

10 | TOWBOAT CO., INC., TOWING
VESSEL LUCIA, BARGE

11} CARIBBEAN, and TOWING VESSEL
WILLIAM S, its tackle,

12) furniture, and appurtenances,

in rem Defendants
13

ee FF EE OE OE OO OO Oe

* * 8 %£e 8 8 8 *# F &
14

15

CIVIL ACTION
NO. 17-4942 c/w
No. 17-5700

JUDGE SARAH A.

MAG. MICHAEL

Deposition of TONY DOUGLAS CUTRER, 39326

16| Oak Street, Pearl River, Louisiana, 70452, taken in

the offices of Frilot, LLC, Suite 3600, Energy Centre,

17/1100 Poydras Street, New Orleans, Louisiana, /0163,

18 | June, 201

19

20 | APPEARANCES:

 

 

21
PUGH ACCARDO

22 (By: Christopher E. Carey, Esquire)
ccarey@pugh-law.com

23 112 Innwood Drive
Suite B .

24 Covington, Louisiana 70433

25 - and -

(504)831-1753 HUFFMAN & ROBINSON, INC. i

433 METAIRIE ROAD, #220 CERTIFIED COURT REPORTERS

commencing at 9:58 a.m., on Thursday, the 7th day of

EXHIBIT

@

 
Case 2:17-cv-04942-BWA-MBN Document 72-3 Filed 11/01/18 Page 2 of 25

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

135
2345, correct?
A. The job started at 2345.
Q. what, in your mind, happens when the job

begins? Obviously, it's not just arriving on site.
There must be something else to trigger it. what is
it?

A. I'm sorry.

MR. HARRIS:

I don't understand that either.

EXAMINATION BY MR. L@BLANC:

Q. You have to write a start time for every
job in your log. You're required to do that by the

company, right?

A. Yes, sir.

Q. what triggers the start time of a job?

A. when he gives me my first command.

Q. So assuming you arrived there around 2300
and at 2345 was your first command -- is that correct?

A. Yes, sir.

Q. -- what did you do while at Perry Street

wharf for those 45 minutes?
A. we grabbed a line on the barge where the

guy told us to get.

 

Q. Anything else in that 45 minutes?
A. No, sir.
(504)831-1753 HUFFMAN & ROBINSON, INC. (800)749-1753

433 METAIRIE ROAD, #220 CERTIFIED COURT REPORTERS METAIRIE, LA 70005

 
Case 2:17-cv-04942-BWA-MBN Document 72-3 Filed 11/01/18 Page 3 of 25

 

136
1 Q. Did you check out the fendering in
2| that 45 minutes?
3 A. I cannot see it.
4 Q. Did you ask anyone about the fendering
5! during that 45 minutes?
6 A. There wasn't no one on deck.
7 Q. while at the Perry Street wharf, when did

8| you ask about the fendering?

9 A. During the process of putting up the

10| working line, as we was taking the mooring line down
11| and putting up the working line.

12 Q. But this would have been during the setup
13| period for the job, right?

14 A. Yes, sir.

15 Q. At some point between 11:00 and 11:45, some
16 | deck crew come out to the barge, right?

17 A. It was like -- had a 2345 start. I'm

18| talking it‘s like just minutes before this.

19 Q. How many deck crew came out?
20 A. I'm not sure if it was one or two.
21 Q. when you arrived between 2300 and 2345, how

22| did you know what was going to be your working

23 | channel?

 

 

24 A. The guy on the tug called us.
25 Q. Said what?
(504)831-1753 HUFFMAN & ROBINSON, INC. (800)749-1753

433 METAIRIE ROAD, #220 CERTIFIED COURT REPORTERS METAIRIE, LA 70005

 
Case 2:17-cv-04942-BWA-MBN Document 72-3 Filed 11/01/18 Page 4 of 25

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

 

 

137

A. Said we work Channel 71.

Q. About when was this in terms of your
arrival?

A. Excuse me?

Q. when did he tell you that?

A. When I was coming alongside.

Q. Somewhere pretty close to 2300?

A. Yeah.

Q. Did you have any other communication with
him at 2300, other than what the working channel was
going to be?

A. He told us to get a line on the cleat above
the yellow crane and we could hang out there. And
then when the job starts, we could get a working line
on the cleat above the yellow crane, the same one that
we was moored to.

Q. You moored yourself to that yellow cleat
when you first arrived, or your deckhand would've done
that?

A. Yes, sir.

Q. Any other initial communications
around 2300, other than we're going to work on 71 and
tie a line up to that yellow cleat?

A. That was it.

Q. Is the next communication you had with

(504)831-1753 HUFFMAN & ROBINSON, INC. (800)749-1753

433 METAIRIE ROAD, #220 CERTIFIED COURT REPORTERS METAIRIE, LA 70005
Case 2:17-cv-04942-BWA-MBN Document 72-3 Filed 11/01/18 Page 5 of 25

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

 

 

 

138
anybody from the vessel when the next -- when the two
deck crew walked out close to when this operation was
going to begin?

A. He called me just before 2345 and said the
pilot was coming on board, the captain was coming up.
we could take our line in and make fast on the bitt or
the cavel cleat that we was moored to just above the
yellow crane.

Q. Is that about the same time that the two
deck crew came out?

A. Yes, sir.

Q. Did you have any other conversations at
that time with the wheelhouse?

A. I asked if they could see how much bow
fendering that I had.

Q. All right. Tell me, as best you can
recall, exactly what you asked them. You just asked,
"How much bow fendering do I have?"

A. I asked him if he could get his crew to
tell me how much bow fendering I had.

Q. Did the crew tell you how much bow
fendering you had?

A. Yes, sir. He said I had about 18 inches.

MR. SIMPSON:

Can you say that again?
(504)831-1753 HUFFMAN & ROBINSON, INC. (800)749-1753

433 METAIRIE ROAD, #220 CERTIFIED COURT REPORTERS METAIRIE, LA 70005
Case 2:17-cv-04942-BWA-MBN Document 72-3 Filed 11/01/18 Page 6 of 25

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

 

 

139

THE WITNESS:

He told me I had about 18 inches.
EXAMINATION BY MR. Le@BLANC:

Q. This was all done on Channel 71, over the
radio?

A. Yes, sir.

Q. To the best of your knowledge, it was
somebody on the deck crew on the barge that told you
you had 18 inches of fendering, right?

A. Yes, sir.

Q. Did you respond to the radio call that you
had 18 inches of fendering?

A. I believe I told him, "Thank you."

Q. Did you express any concern that, "Hey, I'm
worried about having 18 inches?" or was it just, "How
much do I have?" "It's 18 inches." That's what was
told to you, right?

A. Yes, sir.

Q. You did not get on the radio back to the
deck crew or the wheelhouse of the CARIBBEAN and Say,
"we've got a problem here. I've only got 18 inches,"
right?

A. I told him that we didn't have a lot of bow
fendering.

Q. Told who?

(504)831-1753 HUFFMAN & ROBINSON, INC. (800)749-1753

433 METAIRIE ROAD, #220 CERTIFIED COURT REPORTERS METAIRIE, LA 70005
Case 2:17-cv-04942-BWA-MBN Document 72-3 Filed 11/01/18 Page 7 of 25

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

 

 

140

A. The -- whoever is in the LUCTA.

Q. When did you tell them this? Here we are
in the sequence. The deck crew -- you asked how much
fendering you have. The deck crew tells you, "18
inches.” You responded, "Thank you.”

A. I was talking to the captain. Actually, I
was asking the captain and his guys was talking to
him.

Q. You heard his guys saying what the
fendering was, right?

A. Yes, sir.

Q. You just told me that the advice of
the 18 inches fendering came from somebody on the
CARIBBEAN, right?

A. Yes, sir.

Q. You said thank you for that information,
right?

A. Yes, sir.

Q. what was next said after you say, “Thank
you"?

A. well, he told us to go half straight in,
and we started the job.

Q. That was somebody in the wheelhouse of the
LUCIA that would have given you the half straight in?

A. Yes, sir.

(504)831-1753 HUFFMAN & ROBINSON, INC. (800)749-1753

433 METAIRIE ROAD, #220 CERTIFIED COURT REPORTERS METAIRIE, LA 70005
Case 2:17-cv-04942-BWA-MBN Document 72-3 Filed 11/01/18 Page 8 of 25

 

141
1 Q. That would've been presumably around 2345
2| because that was the first order you received?
3 A. Yes, sir.
4 Q. All right. Did you do that? First of all,
5| did you acknowledge that order?
6 A. Yes, sir.
7 Q. How do you acknowledge it usually? Just
8| repeating it?
9 A. Yes, sir. I repeated the order back to
10 | him.
11 Q. Did you then do what he asked you to do?
12 A. Yes, sir. I gave him 50 percent.
13 Q. Other than acknowledging the order, did you

14/ tell him anything else?
15 A. At that particular time, no, sir.
16 Q. what was the next communication you had

17| after acknowledging the 50 percent straight in?

18 A. He told me 75 percent.

19 Q. Did you acknowledge that order?

20 A. Yes, sir, I did.

21 Q. Did you comply with that order?

22 A. No, sir, I didn't.

23 Q. what did you do?

24 A. I brought it up to 60 percent. The barge

25! was holding. I was worried about my vessel rising up

 

 

 

(504)831-1753 HUFFMAN & ROBINSON, INC. (800)749-1753
433 METAIRIE ROAD, #220 CERTIFIED COURT REPORTERS METAIRIE, LA 70005
Case 2:17-cv-04942-BWA-MBN Document 72-3 Filed 11/01/18 Page 9 of 25

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

149
A. Yes.

Q. After you had the all stop order and then
the brief conversation about he might move you and
your reply is, "It's up to you," everything was quiet

until you got the "hard straight in" order; is that

correct?
A. Yes,
Q. Are those the exact words he used, to the

best of your knowledge, that is, hard straight in?
A. Yes, sir.
Q. what, aS a mate on an assist tug, does

"hard straight in" mean?

A. One hundred percent hard, full ahead.

Q. What does "straight in" mean?

A. On the 90.

Q. Did you acknowledge the hard straight in
order?

A. Yes, sir, I did.

Q. Let's be clear. We talked about

acknowledging orders a little bit. When an assist tug
acknowledges an order, you're acknowledging to the
vessel you're working for that you heard, understood,
and are going to carry out the order that was just
given; is that correct?

MR. HARRIS:

 

 

(504)831-1753 HUFFMAN & ROBINSON, INC. (800)749-1753
433 METAIRIE ROAD, #220 CERTIFIED COURT REPORTERS METAIRIE, LA 70005

 
Case 2:17-cv-04942-BWA-MBN Document 72-3 Filed 11/01/18 Page 10 of 25

10

ii

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

 

151
other.

Q. You don't have any record or log of the
time that these orders or radio communications took
place, do you?

A. No, sir.

Q. AS you sit here today, are you able to give
me any time of when the order hard straight in was
given?

A. I can't tell you the precise minute or
whatever, but it’s -- I don't know.

Q. Do you have an approximation?

A. Somewhere between 10 and 15. I mean, I
don't know.

Q. Just tell me what you mean by "10 and 15."
Ten minutes after the hour or 15 minutes after the
hour?

A. Yes, sir, somewhere in that neighborhood.

I don't know exactly.

Q. After he gives you the order hard straight
in, what is the next communication you have with the
LUCIA?

A. I called him back almost immediately and
told him that 40 percent is all I felt comfortable
pushing. My boat had rose up and rolled over to a
slight degree. And I was worried about my bow

(504)831-1753 HUFFMAN & ROBINSON, INC. (800)749-1753

433 METAIRIE ROAD, #220 CERTIFIED COURT REPORTERS METAIRIE, LA 70005

 
Case 2:17-cv-04942-BWA-MBN Document 72-3 Filed 11/01/18 Page 11 of 25

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

 

 

152
fendering. As my boat rolled, I was worried about my
bow fendering jumping over and putting a big slice or
a dent or a hole into the CARIBBEAN.

Q. That's a lot. First, in terms of what you
said, let's just focus on what you said to the LUCIA.
I think you said, "I'm only comfortable giving you
40 percent"?

A. Yes, sir.

Q. How long after he had given you the order
to go hard straight in did you reply, "I'm only
comfortable giving you 40 percent"?

A. It was within several seconds.

Q. What is several seconds to you?

A. Say, 30 seconds.

Q. within 30 seconds of the order hard
straight in, you respond to the LUCIA, "I'm only
comfortable giving you 40 percent,” correct?

A. Yes, sir.

Q. Prior to the order hard straight in, what
was the position of your engines and throttles?

A. I was, like, clutch ahead.

Q. Clutch ahead is -- zero to a hundred is
what percentage ahead? .

A. Ten percent.

Q. You were clutch ahead on both engines, I

(504)831-1753 HUFFMAN & ROBINSON, INC. (800)749-1753

433 METAIRIE ROAD, #220 CERTIFIED COURT REPORTERS METAIRIE, LA 70005
Case 2:17-cv-04942-BWA-MBN Document 72-3 Filed 11/01/18 Page 12 of 25

 

153
1/ assume?
2 A. Yes, sir.
3 Q. what about your -- I want to say helm, but
4|/I guess that is technically incorrect on a Z-drive.
5| what about your heading?
6 A. I don't know what the heading was. I can't

7/ control my heading when I'm attached to a vessel like
8| that.

9 Q. You're just along for the ride at that

10 | point?

11 A. Yes, sir.

12 Q. You had said something else. You didn't

13/ say this on the radio, but you said you had a concern
14| because you were rolling. Tell me what was going on
15| with your vessel.

16 A. All right. I had 18 inches back here. As
17| we went up the river, we got into the hard current.

18| when he told me hard straight in, I was trying to come
19} around. And with that six, seven mile an hour current
20| coming down, with my vessel trying to go up against

21| that, it will roll you over some.

22 Q. Meaning the current is going to say hit you

23 | broadside or --

 

 

24 A. It would --
25 Q. Let me finish my question. As you shifted
(504)831-1753 HUFFMAN & ROBINSON, INC. (800)749-1753

433 METAIRIE ROAD, #220 CERTIFIED COURT REPORTERS METAIRIE, LA 70005

 
Case 2:17-cv-04942-BWA-MBN Document 72-3 Filed 11/01/18 Page 13 of 25

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

154
from a parallel position to the vessel and tried to

come at an angle to her, you become more broadside or

abeam to the current, correct?

A. Yes, sir.

Q. what is your concern with that?

A. The boat rolled and lifted up. As it
rolls, your fendering is attached to your vessel. So

when it rolls, you're fendering moves.

Q. which way did the vessel roll?

A. It rolled to the starboard. So therefore,
the port side lifted up.

Q. It's your testimony the current would have
been hitting your starboard side of your vessel at
some angle, right?

A. Yes, sir.

Q. You're telling me that that would have
caused the starboard side to go down?

A. Yes, sir.

Q. And, consequently, the port side to raise a
Tittle bit?

A. Yes, sir.

Q. when the request comes in for -- I'm going
to call it a hundred percent rather than hard. Is
that okay?

A. That's fine.

 

 

(504)831-1753 HUFFMAN & ROBINSON, INC. (800)749-1753
433 METAIRIE ROAD, #220 CERTIFIED COURT REPORTERS METAIRIE, LA 70005

 
Case 2:17-cv-04942-BWA-MBN Document 72-3 Filed 11/01/18 Page 14 of 25

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

 

155
Q. And you said, "I'm only comfortable giving
you 40 percent," did you come ahead on the engines
to 40 percent and then just stop there or did you
consciously say, hey, I'm only going to go to
40 percent, but I'm not going to do that until I tell
him?
A. I was in the process of going
to 100 percent. When I got to 40 percent, that's when
the boat lifted and rolled to the side slightly.
Q. You're gradually increasing the throttles?
A. It's somewhat gradually, but it's pretty
fast.
Q. You can go all the way down from zero to a
hundred in a second, if you want, right?
A. It takes a couple of seconds for it to pick
up.
Q. But the throttle moving only takes a
second?
A. Yes, sir. You don't have no clutches or
nothing like that.
Q. when you got the order to go 100 percent,
did you put both throttles in the 100 percent
position, understanding that it's going to take a
little bit of time for the engines to catch up to that
throttle control?
(504)831-1753 HUFFMAN & ROBINSON, INC. (800)749-1753

433 METAIRIE ROAD, #220 CERTIFIED COURT REPORTERS METAIRIE, LA 70005

 
Case 2:17-cv-04942-BWA-MBN Document 72-3 Filed 11/01/18 Page 15 of 25

 

156
1 A. No, sir. It's almost immediate. AS you're

2| coming ahead, it's picking up the whole time. when I
3| got to 40 percent, that's when the boat picked up and
4/ rolled slightly.

5 Q. And the word you gave back to the LUCIA

6) within 30 seconds of the order was, "I'm only

7| comfortable giving you 40 percent," correct?

8 A. Yes, sir.

9 Q Did you say anything else at that time?
10 A. No, sir. I believe that was it.

11 Q what was the next communication? Did the

12 | LUCIA answer you?

13 A. Let's see. Anyway, I told him that. AS I
14) told him that, these guys on the barge overheard the
15| conversation. They come running over there. And I
16 | could hear them talking and they was telling me I had
17;a foot left.

18 Q. And they said that on the radio?
19 A. Yes, sir.
20 Q. How long after you said, "I'm only

21| comfortable giving 40 percent,” did the deck crew run
22| over there and tell you that you had 1 foot of

23 | fendering?

24 A. It was just seconds because they was not

25| far from the bow of my vessel.

 

 

 

(504)831-1753 HUFFMAN & ROBINSON, INC. (800)749-1753
433 METAIRIE ROAD, #220 CERTIFIED COURT REPORTERS METAIRIE, LA 70005
Case 2:17-cv-04942-BWA-MBN Document 72-3 Filed 11/01/18 Page 16 of 25

 

157
1 Q. Did you acknowledge -- you believe it was
2| somebody on the deck that made the radio call that
3| said you've got 1 foot of fendering, right?
4 A. I think so.
5 Q. Did you acknowledge that radio call that
6| you've got 1 foot of fendering?
7 A. Me and the LUCIA talked right after that.

8| There kind of like wasn't no real time to, you know,
9|/ask him. So then I said, "Roger. Roger." So I
10} reckon that would have been him, but I was talking to

11} the LUCIA.

12 Q. So let me --

13 MR. HARRIS:

14 Let him finish.

15 THE WITNESS:

16 I said, “Roger. Roger." And then I come
17 on ahead on it to a hundred percent.

18 | EXAMINATION BY MR. LeBLANC:

19 Q. After whoever it was that said you have 1
20) foot of fendering, you acknowledged that advice by

21| saying words to the effect of, "Roger. Roger." Then
22| you came ahead 100 percent?

23 A. Yes, sir.

24 Q. And did you stay full ahead 100 percent

25 | after that?

 

 

(504)831-1753 HUFFMAN & ROBINSON, INC. (800)749-1753
433 METAIRIE ROAD, #220 CERTIFIED COURT REPORTERS METAIRIE, LA 70005

 
Case 2:17-cv-04942-BWA-MBN Document 72-3 Filed 11/01/18 Page 17 of 25

 

158
1 A. Yes, sir. I was hard ahead from that point
2|/ until we hit down at Stone.
3 Q. Did you have any other radio communications
4| before the collision occurred after you said -- first

5|of all, when you said, "Roger. Roger," you never

6| said, "I'm coming ahead full power," did you? You

7| just said, "Roger. Roger"; is that correct?

8 A. Okay. I'm not sure if I told him I'm

9| coming ahead to 100 percent, but then he come back and
10| asked me if I was pushing hard. I told him I was

11| pushing hard. Then he called back again and asked if
12|I was pushing hard, and I told him I was pushing hard.
13 Q. Let me try to get some timing on that. You
14| acknowledged the 1 foot of fendering advice by saying,
15| "Roger. Roger." Then, sometime later, the LUCIA

16| asked you if you were pushing hard, correct?

17 A. Yes, sir.

18 Q. How long after you say, “Roger. Roger,”

19| acknowledging the 1 foot of fendering, does he ask you

20| if you are pushing hard?

21 A. I don't know. It's just --
22 Q. Pretty tight? Was it a long time?
23 A. No: It's -- I don't know. Ten seconds. I

24} don't know. It wasn't long.

25 Q. Sure. A short period of time. Certainly

 

 

(504)831-1753 HUFFMAN & ROBINSON, INC. (800)749-1753
433 METAIRIE ROAD, #220 CERTIFIED COURT REPORTERS METAIRIE, LA 70005

 
Case 2:17-cv-04942-BWA-MBN Document 72-3 Filed 11/01/18 Page 18 of 25

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

 

159
less than 30 seconds?

A. Yes, sir.

Q. Maybe even closer to ten seconds, right?

A. Yeah. Then he asked me --

Q. Let's take it one step at a time, if we
could.

MR. HARRIS:

I know, but he has to explain.

MR. Le@BLANC:

He can explain.

MR. HARRIS:

He answered it. He said he asked again.
EXAMINATION BY MR. Le@BLANC:

Q. we've got the Roger. we've got 10 to
30 seconds later, at the max, he asked if you're
pushing hard. I assume you respond immediately that
you are?

A. Yes, sir.

Q. No time there. You immediately answer that
you are pushing hard. Then he comes back and asks you
again -- right?

A. Yes, sir.

Q. -- if you are pushing hard. How long after
the first question, "Are you pushing hard?" does he
ask it again?

(504)831-1753 HUFFMAN & ROBINSON, INC. (800)749-1753

433 METAIRIE ROAD, #220 CERTIFIED COURT REPORTERS METAIRIE, LA 70005

 
Case 2:17-cv-04942-BWA-MBN Document 72-3 Filed 11/01/18 Page 19 of 25

 

160
1 A. I don't know. Another -- I don't
2|/ know -- 20, 30 seconds or something. I'm not real
3} sure. Somewhere in that ballpark.
4 Q. Another 20 to 30 seconds and we get the
5| second, "Are you pushing hard?" question from LUCIA,
6/ right?
7 A. Yes, sir.
8 Q. Do you respond immediately?
9 A. Yes, sir.
10 Q. what do you tell him the second time?
11 A. "I'm pushing hard."
12 Q. what is the next radio communication you
13| have after you answer his question for the second
144| time, "Are you pushing hard?"
15 A. My communication with him?
16 Q. From him to you or you to him.
17 A. He talked to his people, but mine with him
18) was, "All stop. Back hard."
19 Q. Was that after the collision?
20 A. Yes, sir.
21 Q. For now, let's leave after the collision to
22; another discussion. After you answer his second
23| question, "Are you pushing hard?" and you immediately
24| acknowledge, "Yes, I am," that is all of the radio
25 | communications that you have with the LUCIA until

 

 

 

(504)831-1753 HUFFMAN & ROBINSON, INC. (800)749-1753
433 METAIRIE ROAD, #220 CERTIFIED COURT REPORTERS METAIRIE, LA 70005
Case 2:17-cv-04942-BWA-MBN Document 72-3 Filed 11/01/18 Page 20 of 25

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

 

201

Q. So when you go to jobs as an assist tug,
you oftentimes don't know what the current on the
river is?

A. Correct.

Q. You do know that, on this particular day,
the river was very high?

A. Yes, sir. It was 17 feet in New Orleans.

Q. Do you know, as a mate for Bisso, what a
17-foot gauge at Carrollton does to the current?

A. I just told you, it"s somewhere between 6
and 7 miles an hour.

Q. I know you're saying that now, but you told
me that you go to some jobs where you don't know what
the current is, right?

A. I also said sometimes our office will tell
us. They tell us to be safe out there. The river is
high. And they have that conversation.

Q. When you went out --

A. when we go on the boat, the captain tells
us to be safe. The river is high.

Q. Do you discuss specific river conditions
and current conditions prior to doing a job or going
to a job?

A. No, sir.

Q. On the night of or morning of January 15th,

(504)831-1753 HUFFMAN & ROBINSON, INC. (800)749-1753

433 METAIRIE ROAD, #220 CERTIFIED COURT REPORTERS METAIRIE, LA 70005

 
Case 2:17-cv-04942-BWA-MBN Document 72-3 Filed 11/01/18 Page 21 of 25

 

203
1| before you started working under the direction of the

2| LUCIA on the night of this incident?

3 A. we had just come out a couple of days prior
4/ and they told us. If you're trying to ask me if I

5| knew that day, somebody told me that day what the

6]/ current was, no, I did not know.

7 Q. I'm just asking if you knew the rate of the
8| current in the river before you did this job. It's a
9/ very simple question.

10 A. I"m not gonna tell you this again. From my
11 | understanding, it was running somewhere between 6 and
12| 7 miles an hour.

13 Q. You told us you learned that afterwards.
14|My question was, did you Know at the time you were

15| doing the job what the current was running?

16 A. I'm sure my office told me. Okay?
17 MR. HARRIS:
18 You've answered the question.

19 | EXAMINATION BY MR. L@BLANC:

20 Q. And why are you sure that the office told
21| you?

22 A. Because that's what they do.

23 Q. Every day?

24 A. I told you, when we crew change.

25 Q. when did you come on this vessel?

 

 

(504)831-1753 HUFFMAN & ROBINSON, INC. (800)749-1753
433 METAIRIE ROAD, #220 CERTIFIED COURT REPORTERS METAIRIE, LA 70005

 
Case 2:17-cv-04942-BWA-MBN Document 72-3 Filed 11/01/18 Page 22 of 25

 

 

 

231
1|/ Penn Maritime or somebody else, correct?
2 A. Correct.
3 Q. I assume that at nighttime, when you are
4| doing some of this work, that they're all looking
5| about the same?
6 MR. L@BLANC:
7 Object to the form.
8 | EXAMINATION BY MR. HARRIS:
9 Q. Is that a reasonable statement?
10 A. Yes.
11 Q. Tell me, what are the risks that you're
12| concerned about? What can happen if there's
13 | metal-to-metal contact?
14 A. well, I mean, the bow that's pointing right
15| here --
16 Q. That's on Exhibit No. 3. It's a pointed
17| bow. I wouldn't exactly call it a knife edge, but
18; it's fairly pointed.
19 A. -- that comes up.
20 Q. Okay.
21 A. If it jumps up and hits it, it could put a
22| big gash in the side of it. It could dent it.
23 Q. Okay.
24 A. Could make sparks. I don't know what kind
25|of cargo they're hauling. It's some sort of tanker.
(504)831-1753 HUFFMAN & ROBINSON, INC. (800)749-1753

433 METAIRIE ROAD, #220 CERTIFIED COURT REPORTERS METAIRIE, LA 70005

 
Case 2:17-cv-04942-BWA-MBN Document 72-3 Filed 11/01/18 Page 23 of 25

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

232
If it sparked, it could blow up. tI don't know.

Q. All right. And I'm going to show you for
illustrative purposes on this next attachment, which
is Exhibit 13, I'm going to show you a port side view
of the CARIBBEAN.

CWhereupon, the document is so marked as

"Exhibit No. 13" for identification.)

EXAMINATION BY MR. HARRIS:

Q. You can see that, right?

A. Yes, sir.

Q. And it appears to me that the barge in this
picture, No. 13, is in a loaded condition. Am I right
on that?

A. Yes, sir.

Q. If we looked at a corresponding cleat,
which relates to the starboard side cleat that you
identified on Exhibit No. 12, why don’t you show me
where your vessel would have been positioned if it had
been secured to the port side.

A. CIndicating.)

Q. would you circle that for me, please.

A. (witness complies.)

Q. we can't see the draft marks there. It is
fair to say that she's got a fairly deep draft at this

stage in her cargo capacity. Am I right on that?

 

 

(504)831-1753 HUFFMAN & ROBINSON, INC. (800)749-1753
433 METAIRIE ROAD, #220 CERTIFIED COURT REPORTERS METAIRIE, LA 70005

 
Case 2:17-cv-04942-BWA-MBN Document 72-3 Filed 11/01/18 Page 24 of 25

 

234
1 A. Yes, sir. It rose and tilted to my

2| starboard side, which would cause my port side

3| fendering to get higher out of the water.

4 Q. If the fendering gets higher out of the
>|water, that then increases the chance of
6/metal-to-metal contact. Is that the right physics?
ri A. Yes, sir.

8 Q. I have a screen shot from an AIS which

9/ shows the positioning of the LUCIA/CARIBBEAN during
10} the turn evolution. Do you see this?

11 A. Yes, sir.

12 Q. I want you to use my pen and just put an
13 | arrow to show us when you brought your engine

14/ to 40 percent?

15 A. Can you restate that, please.

16 Q. Sure. You testified that the LUCIA gave
17/ you an instruction to go a hundred percent, but you
18/ were not able to do that because of your fendering
19 | concerns, correct?

20 A. Yes, sir.

21 Q. And that is when you only felt comfortable
22| in bringing your engines to 40 percent, right?

23 A. Yes, sir.

24 Q. what I want to know is, when on this

25/ diagram is your best estimate as to when

 

 

(504)831-1753 HUFFMAN & ROBINSON, INC. (800)749-1753
433 METAIRIE ROAD, #220 CERTIFIED COURT REPORTERS METAIRIE, LA 70005

 
Case 2:17-cv-04942-BWA-MBN Document 72-3 Filed 11/01/18 Page 25 of 25

 

255
1 REPORTER'S CERTIFICATE

4 This certification is valid only for a transcript

accompanied by my original signature and original

5/ required seal on this page.

I, WENDY MAJORIA, Certified Court Reporter, in

6/and for the State of Louisiana, as the officer before

whom this testimony was taken, do hereby certify that

7| TONY DOUGLAS CUTRER, after having been duly sworn by

me upon authority of R.S. 37:2554, did testify as

8)/ hereinabove set forth in the foregoing 253 pages; that
this testimony was reported by me in the stenotype

9) reporting method, was prepared and transcribed by me

or under my personal direction and supervision, and is

10| a true and correct transcript to the best of my

ability and understanding; that the transcript has

11 | been pe epatied in corey hance with transcript format

uidelines required by statute or by rules of the

12| board, as described on the website of the board; that

I have acted in compliance with the prohibition on

13 | contractual relationships, as defined by Louisiana

code of Civil Procedure Article 1434 and in rules and

144/ advisory opinions of the board; that I am not related

to counsel or to the parties hereto, nor am I

15 | otherwise interested in the outcome of this matter.

 

 

16
17
18
19
20 WENDY MAJORIA, CCR
Certified Court Reporter
21 (No. 84106)
Huffman & Robinson, Inc.
22 Suite 220, Metairie Office Tower
433 Metairie Road
23 Metairie, Louisiana 70005
(504) 831-1753/(800) 749-1753
24 (504) 831-1759/fax
25
(504)831-1753 HUFFMAN & ROBINSON, INC. (800)749-1753

433 METAIRIE ROAD, #220 CERTIFIED COURT REPORTERS METAIRIE, LA 70005

 
